Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into as of
December 1, 2019 (the “Effective Date”), by and between Carriage Services, Inc.,
a Delaware corporation (the “Company”) and William W. Goetz (hereafter
“Executive”). The Company and Executive may sometimes hereafter be referred to
singularly as a “Party” or collectively as the “Parties.”

WITNESSETH:

WHEREAS, the Company desires to secure the employment services of Executive
subject to the terms and conditions hereafter set forth;

NOW, THEREFORE, in consideration of Executive’s employment with the Company, and
the premises and mutual covenants contained herein, the Parties hereto agree as
follows:

1.           Employment Position and Defined Terms. During the Employment Period
(as defined in Section 4), the Company shall employ Executive, and Executive
shall serve, as President and Chief Operating Officer of the Company. Executive
shall also serve as an officer of any subsidiary of the Company as may be
requested by the Company. Executive shall perform such other duties which are
from time to time assigned to him and are not inconsistent with the provisions
hereof. Executive’s principal place of Employment shall be at the main business
offices of the Company in Houston, Texas. Defined terms used in the Agreement
that are not otherwise defined herein when first used are defined in Sections
6(g) and 10(d).

2.           Compensation.

(a)        Base Salary. The Company shall pay to Executive during the Employment
Period an annual salary at a rate of not less than Five Hundred Fifty Thousand
Dollars ($550,000.00) per full calendar year of service (the “Base Salary”).
Executive’s Base Salary may increase at the discretion of the Compensation
Committee or its duly authorized delegate and shall be paid in equal
installments in accordance with the Company’s standard policy regarding payment
of compensation to similarly situated employees, but no less frequently than
monthly. Nothing contained herein shall preclude the payment of any other
compensation to Executive at any time as determined by the Compensation
Committee.

(b)        Annual Bonus. In addition to the Base Salary in Section 2(a),
Executive shall be eligible for an annual, discretionary incentive award (the
“Annual Bonus”) for each full calendar year that he is employed hereunder, as
determined in the sole discretion of the Compensation Committee (or its duly
authorized delegate) upon consideration of, among other things, corporate and
individual performance for the year. The Annual Bonus shall be payable before
March 15 of the year following the calendar year to which the Annual Bonus
relates, following the certification of applicable year-end financial results.
Executive must be employed by the Company on the payment date in order to earn
and receive an Annual Bonus and thus Executive shall have no entitlement to any
Annual Bonus before that date. The Executive’s “Target Annual Bonus” shall be
established by the Compensation Committee, or its duly authorized delegate, at
the beginning of each year and shall be a percentage of Executive’s Base Salary,
not to be less

 

  

 

1  

 



--------------------------------------------------------------------------------

than 75% (it being understood that the actual Annual Bonus eventually earned
could be lesser or greater than the Target Annual Bonus).

3.           Duties and Responsibilities of Executive. During the Employment
Period, Executive shall devote his full working time to (a) the business of the
Company and its Affiliates and (b) performance of the duties and
responsibilities assigned to Executive to the best of Executive’s ability and
with reasonable diligence. Executive’s Employment shall also be subject to the
policies maintained and established by the Company, as such policies may be
amended from time to time. Executive shall at all times use his best efforts to
comply in good faith with laws applicable to Executive’s actions on behalf of
the Company and its Affiliates.

4.           Term of Employment; Termination Rights.

(a)        Term. Executive’s term of Employment with the Company under this
Agreement shall be for the period from the Effective Date through the date that
is three (3) years from the Effective Date (the “Initial Term”).

On the third anniversary of the Effective Date, and on each subsequent
anniversary thereafter, this Agreement shall automatically renew and extend for
a period of 12 months (each such 12-month period being a “Renewal Term”), unless
written notice of non-renewal is delivered from either Party to the other not
less than sixty (60) days prior to the expiration of the then-existing Initial
Term or Renewal Term, as applicable. Notwithstanding the foregoing, Executive’s
Employment pursuant to this Agreement may be terminated prior to the expiration
of the then-existing Initial Term or Renewal Term in accordance with this
Agreement.

The period from the Effective Date through the Executive’s Termination Date (for
whatever reason) shall be referred to herein as the “Employment Period.”

(b)        Continued Availability Post-Termination. Executive agrees to remain
available for twelve (12) months beyond the Employment Period during normal
business hours to provide reasonable assistance to the Company or its Affiliates
in the event that the Company or an Affiliate become involved in litigation (or
another type of dispute or controversy) regarding matters of which Executive has
relevant knowledge resulting from Executive’s Employment; provided that such
assistance does not unreasonably interfere with the employment duties of
Executive with another employer following the Termination Date. Such
post-termination assistance shall be provided by Executive in the capacity of an
independent contractor at an agreed-upon, reasonable consulting fee, and shall
not be deemed to create or continue an employee-employer or fiduciary
relationship, or to represent a continuation of this Agreement.

5.           Benefits. Subject to the terms and conditions of this Agreement,
during the Employment Period, Executive shall be entitled to all of the
following:

(a)        Reimbursement of Business Expenses. The Company shall reimburse
Executive for all reasonable travel, entertainment and other business expenses
paid or incurred by Executive in the performance of duties hereunder, provided
that such expenses are incurred and accounted for in accordance with the expense
reimbursement policies and procedures established by the Company from time to
time. Such reimbursement shall in all cases be made in compliance with
Section 30.

 

  

 

2  

 



--------------------------------------------------------------------------------

(b)        Discretionary Vacation Time. Executive’s work is routinely performed
outside of a traditional work schedule and Executive is required to manage his
own work schedule and time away from work, including vacation and personal time,
in a manner that allows Executive to fulfill his duties and does not negatively
impact the Company. Executive is not entitled to a fixed amount of vacation or
personal time and will not accrue vacation or personal time balances.

(c)        Other Employee Benefits. Executive shall be entitled to participate
in any retirement, 401(k), profit-sharing, and other employee benefits plans or
programs of the Company to the same extent as available to other similarly
situated employees of the Company under the terms of such plans or programs.
Executive shall also be entitled to participate in any group insurance,
hospitalization, medical, dental, health, life, accident, disability and other
employee benefits plans or programs of the Company to the extent available to
other similarly situated employees of the Company, and their spouses and
eligible dependents, under the terms of such plans or programs including,
without limitation, any medical expense reimbursement account and
post-retirement medical program as made available to other similarly situated
employees of the Company.

(d)        Equity Incentive Awards. Executive shall be eligible to participate
in the Company’s 2017 Omnibus Incentive Plan, as it may be amended from time to
time (the “LTIP”), or any other incentive plan sponsored by the Company which
provides for equity grants of incentive awards. The terms and conditions of any
equity incentive award granted to Executive shall be set forth in the incentive
plan document and award agreement governing such award.

6.           Rights and Payments upon Termination. The Executive’s right to
compensation and benefits for periods after the Termination Date shall be
determined in accordance with this Section 6. Except as otherwise expressly
required by law or as specifically provided in an employee benefit plan or under
this Agreement, all of Executive’s rights to salary, severance, benefits,
bonuses and other compensatory amounts under this Agreement shall cease upon the
Termination Date.

(a)        Minimum Payments. As of the Termination Date, Executive shall be
entitled to the following minimum payments under this Section 6(a), in addition
to any other payments or benefits which Executive is entitled to receive under
the terms of any employee benefit plan or program, state law, Company policy, or
under Section 6(b):

(1)      accrued but unpaid Base Salary through the Termination Date; provided
that, if Executive’s termination is due to Disability, such amount shall be net
of the amount of any benefits received or payable under any disability insurance
policy maintained by the Company for Executive, if applicable, which policy
provides for income replacement benefits due to the Executive’s inability to
work as the result of his qualifying Disability; and

(2)      reimbursement of reasonable business expenses that were incurred but
unpaid as of the Termination Date.

 

  

 

3  

 



--------------------------------------------------------------------------------

Amounts payable under this Section 6(a) shall be paid in accordance with the
Company’s normal procedures for making payments following termination of
Employment by a similarly situated employee.

(b)        Severance Payments.

(1)      Death. If Executive dies during the Initial Term or any then-existing
Renewal Term and while in Employment, the Company shall pay Executive’s
Designated Beneficiary (A) the Executive’s Base Salary, in installments, through
the end of the Initial Term or any then-existing Renewal Term which was in
effect at the time of Executive’s death; and (B) a pro rata amount of the Target
Annual Bonus described in Section 2(b) for the year in which the death occurred,
based on the number of days Executive was employed in such year in comparison to
365, and based on actual performance of any applicable performance metrics
through the end of the performance period. Such amounts shall be paid to
Executive’s Designated Beneficiary by no later than the date necessary to
qualify each such payment as a “short-term deferral” within the meaning of
Treas. Reg. § l.409A- l(b)(4).

(2)      Disability. If, during the Initial Term or any then-existing Renewal
Term, Executive’s Employment is terminated by the Company due to Executive’s
Disability, the Company shall, subject to Section 6(e), pay Executive (A) the
Executive’s Base Salary, in installments, through the end of the Initial Term or
any then-existing Renewal Term which was in effect at the time of Executive’s
disability; and (B) pay Executive a pro rata amount of the Target Annual Bonus
described in Section 2(b) for the year in which the Termination Date occurred,
based on the number of days Executive was employed in such year in comparison to
365, and based on actual performance of any applicable performance metrics
through the end of the performance period. Such pro rata amount of the Target
Annual Bonus shall be paid on the later of (1) the Company’s first regular
payroll date that occurs after the Release (as defined in Section 6(e), below)
is no longer revocable (the “First Payment Date”), or (2) the payment date that
an Annual Bonus for the year of termination otherwise would have been payable
pursuant to Section 2(b), had Executive’s Employment not been terminated
(provided, that, in no event shall such payment occur later than the date
necessary to qualify such payment as a “short-term deferral” within the meaning
of Treas. Reg. § l.409A- l(b)(4)).

(3)      Involuntary Termination Without Cause (Other than Due to Death or
Disability) Not Within Corporate Change Period. If Executive’s Employment is
terminated by the Company without Cause (other than on account of Executive’s
death or Disability), and such Termination Date does not occur within a
Corporate Change Period, the Company shall, subject to Section 6(e), provide to
Executive (A) continued payment of Executive’s Base Salary as in effect on the
Termination Date, in arrears, for a period of 24 months following the
Termination Date, where the first such payment shall be made on the First
Payment Date and shall include all payments, if any, without interest, that
would have otherwise been made pursuant to this Section 6(b)(3)(A) between the
Termination Date and the First Payment Date; and (B) a pro

 

  

 

4  

 



--------------------------------------------------------------------------------

rata amount of the Target Annual Bonus described in Section 2(b), for the year
in which the Termination Date occurred, based on the number of days Executive
was employed in such year in comparison to 365, and based on actual performance
of any applicable performance metrics through the end of the performance period,
where such pro rata amount of the Target Annual Bonus shall be paid on the later
of (i) the First Payment Date or (ii) the payment date that an Annual Bonus for
the year of termination otherwise would have been payable pursuant to
Section 2(b), had Executive’s Employment not been terminated (provided, that, in
no event shall such payment occur later than the date necessary to qualify such
payment as a “short-term deferral” within the meaning of Treas. Reg. § l.409A-
l(b)(4)).

(4)      Involuntary Termination Without Cause (Other than Due to Death or
Disability) Within Corporate Change Period or Termination by Executive for Good
Reason Within Corporate Change Period. If Executive’s Employment is terminated
by the Company without Cause (other than on account of Executive’s death or
Disability) during a Corporate Change Period, or if Executive terminates his
Employment due to Good Reason during a Corporate Change Period, the Company
shall, subject to Section 6(e), provide to Executive (A) a lump sum equal to two
times the sum of (i) Executive’s Base Salary as in effect on the Termination
Date (or as of the date of the Corporate Change, if higher), plus
(ii) Executive’s Target Annual Bonus, with such total amount to be paid on the
First Payment Date.

(5)      Other Termination of Employment. For purposes of clarity, in the event
that (A) Executive voluntarily resigns or otherwise voluntarily terminates
Employment, except due to Good Reason within a Corporate Change Period, or
(B) Executive’s Employment is terminated due to Cause then, in any such event
under clause (A) or (B), the Company shall have no obligation to provide the
severance benefits described in this Section 6(b) or the coverage described in
Section 6(c), except to offer COBRA coverage (as required by COBRA law) but not
at the rate described in Section 6(c). However, Executive shall still be
entitled to the minimum benefits provided under Section 6(a).

(6)      No Duplication of Severance Benefits. The severance payments provided
under this Section 6(b) shall supersede and replace any severance payments under
any severance pay plan or similar agreement that the Company or any Affiliate
maintains for key management employees or employees generally.

(c)        Subsidized COBRA Coverage for Certain Terminations.

The provisions of this Section 6(c) shall apply only with respect to an
Executive who becomes entitled to receive benefits under Section 6(b)(1), (2),
(3) or (4) on account of his qualifying termination from Employment:

(1)      In the event that Executive timely elects continuation coverage under
any of the Company’s “group health plans” within the meaning of Treasury
Regulations Section 54.4980B-2 Q/A-1 (collectively, the “Health Plan”) on behalf
of himself and any of his eligible covered dependents (including his spouse)
pursuant to COBRA, following the Termination Date, the Company shall, subject to
Section 6(e), pay on Executive’s

 

  

 

5  

 



--------------------------------------------------------------------------------

behalf or reimburse Executive for an amount equal to the monthly premium for
such COBRA coverage for each month during which such COBRA coverage is in effect
during the period commencing on the Termination Date and ending upon the
earliest of (x) the date that is eighteen (18) months following the Termination
Date, (y) the date that Executive and Executive’s covered dependents become no
longer eligible for COBRA coverage, or (z) the date Executive becomes eligible
to receive group healthcare coverage from a subsequent employer (and Executive
agrees to promptly notify the Company of such eligibility). In all other
respects, Executive and his dependents shall be treated the same as any other
qualified beneficiaries under the Health Plan and COBRA.

(2)    Notwithstanding Section 6(c)(1) to the contrary, the Company may alter
the manner in which health benefits are provided to Executive under such Section
following termination of Executive’s Employment to the extent the Company
reasonably determines is necessary for purposes of satisfying Code
Section 105(h)(2) or avoiding the imposition of an excise tax on the Company or
any of its Affiliates, provided that such alterations do not materially decrease
coverage or increase the after-tax cost to Executive of such benefits.

(d)        Accelerated Vesting of Equity Awards. To the extent Executive
received any equity incentive award that is not fully vested as of the
Termination Date, the following shall apply with respect to each such award,
unless the applicable award agreement provides for more generous treatment of
such award:

(1)    subject to compliance with the Release requirements in Section 6(e), if
Executive becomes entitled to receive benefits under Section 6(b)(1), (2) or
(4) on account of his qualifying termination from Employment, (i) Executive
shall become immediately 100% vested in any outstanding awards of restricted
stock, stock options and any other equity incentive awards granted under the
LTIP (or any other equity incentive plan of the Company) that vest solely based
on the passage of time, and (ii) with respect to any awards that vest based on
the attainment of performance-based vesting conditions, Executive shall be
considered to have remained in Employment through the end of the applicable
performance period (with any such award being paid out within 60 days following
the end of the applicable performance period, provided that applicable
performance targets have been met); and

(2)    except as specifically provided in Section 6(d)(1), all unvested equity
incentive awards shall be treated in accordance with the terms of the
outstanding award agreement or plan document, as applicable.

(e)        Release Agreement. Notwithstanding any provision of the Agreement to
the contrary, in order to receive the vesting acceleration provided under
Section 6(d), or the severance payments and benefits provided under Sections
6(b) or (c), the Executive must first execute an appropriate release agreement
(on a form provided by the Company) (a “Release”) whereby the Executive agrees
to release and waive, in return for such vesting acceleration or severance
benefits, any claims that Executive may have against the Company or any of its
Affiliates including, without limitation, for unlawful discrimination (e.g.,
Title VII of the Civil Rights Act); provided, however, such release agreement
shall not release any claim or cause of

 

  

 

6  

 



--------------------------------------------------------------------------------

action by or on behalf of the Executive for (a) any payment or benefit that may
be due or payable under this Agreement or any vested benefits under any employee
benefit plan or program or (b) non-payment of salary or benefits to which
Executive is entitled from the Company as of the Termination Date. The Release
must be provided to Executive within five (5) days following the Termination
Date, and signed by Executive and returned to the Company, and any applicable
revocation period must have expired, no later than thirty (30) days following
the Termination Date.

(f)        Reduction of Payments. Notwithstanding anything to the contrary in
this Agreement, if Executive is a “disqualified individual” (as defined in Code
Section 280G(c)), and the payments and benefits provided for in this Agreement,
together with any other payments and benefits which Executive has the right to
receive from the Company or any of its Affiliates, would constitute a “parachute
payment” (as defined in Code Section 280G(b)(2)), then the payments and benefits
provided for in this Agreement shall be reduced (but not below zero) so that the
present value of such total amounts and benefits received by Executive from the
Company and its Affiliates will be one dollar ($1.00) less than three times
Executive’s “base amount” (as defined in Code Section 280G(b)(3)) and so that no
portion of such amounts and benefits received by Executive shall be subject to
the excise tax imposed by Code Section 4999. The reduction of payments and
benefits hereunder, if applicable, shall be made by reducing, first, payments or
benefits to be paid in cash hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and, then, reducing
any benefit to be provided in-kind hereunder in a similar order. The
determination as to the extent of any such reduction in the amount of the
payments and benefits provided hereunder shall be made by the Company in good
faith. If a reduced payment or benefit is made or provided and through error or
otherwise that payment or benefit, when aggregated with other payments and
benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Executive’s base amount, then Executive shall immediately repay such excess to
the Company upon notification that an overpayment has been made. Nothing in this
Section 6(f) shall require the Company to be responsible for, or have any
liability or obligation with respect to, Executive’s excise tax liabilities
under Code Section 4999.

(g)        Definitions.

(1)        “Affiliate” means any incorporated or unincorporated trade or
business or other entity or person, other than the Company, that along with the
Company is considered a single employer under Code Section 414(b) or Code
Section 414(c); provided, however, (a) in applying Code Section 1563(a)(l), (2),
and (3) for purposes of determining a controlled group of corporations under
Code Section 414(b), the phrase “at least 50 percent” shall be used instead of
the phrase “at least 80 percent” in each place the phrase “at least 80 percent”
appears in Code Section 1563(a)(l), (2), and (3), and (b) in applying Treasury
Regulation Section l.414(c)-2 for the purposes of determining trades or
businesses (whether or not incorporated) that are under common control for the
purposes of Code Section 414(c), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Treasury Regulation Section l.414(c)-2.

 

  

 

7  

 



--------------------------------------------------------------------------------

(2)        “Board” means the then-current Board of Directors of the Company.

(3)        “Cause” means any of the following: (A) Executive’s conviction of, or
plea of no contest to, a misdemeanor involving moral turpitude or a felony;
(B) Executive’s repeated failure or refusal to perform all of his duties,
obligations and agreements herein contained or imposed by law, including his
fiduciary duties, to the reasonable satisfaction of the Board; (C) Executive’s
commission of acts amounting to gross negligence or willful misconduct to the
material detriment of the Company; or (D) Executive’s material breach of any
provision of this Agreement or uniformly applied provision of the Company’s
employee handbook or other personnel policies, including without limitation, its
Code of Business Conduct and Ethics. Such determination of “Cause” shall be made
by the Board and, in the event of circumstances described in clause (B) or (D)
above, the Board shall give written notice to Executive specifying such
circumstances and providing a period of 30 days in which Executive shall be
allowed to cure such circumstances, if capable of cure.

(4)        “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

(5)        “Code” means the Internal Revenue Code of 1986, as amended.

(6)        “Compensation Committee” means the Compensation Committee of the
Board.

(7)        “Corporate Change” means a “Corporate Transaction” or “Change in
Control” (as defined in the LTIP).

(8)        “Corporate Change Period” means the 24-month period following the
occurrence of a Corporate Change.

(9)        “Designated Beneficiary” means the Executive’s surviving spouse, if
any. If there is no such surviving spouse at the time of Executive’s death, then
the Designated Beneficiary hereunder shall be Executive’s estate after the legal
representative of such estate provides satisfactory evidence thereof to the
Company (or its delegate) within the one-year period following Executive’s date
of death.

(10)      “Director” means a Board member.

(11)      “Disabled” or “Disability” shall mean that Executive has become
incapacitated by accident, illness or other circumstance which has rendered him
mentally or physically incapable of performing the duties and services required
of him hereunder on a full-time basis for a period of at least 365 consecutive
days. Evidence of such Disability shall be certified by a physician acceptable
to both the Company and Executive. In the event that the Parties are not able to
agree on the choice of a physician, each shall select one physician who, in
turn, shall select a third physician to render such certification. All
reasonable costs directly relating to the determination of whether Executive has
incurred a Disability for purposes of this Agreement shall be paid by the
Company.

 

  

 

8  

 



--------------------------------------------------------------------------------

(12)      “Dispute” means any dispute, disagreement, claim, or controversy
arising from, in connection with, or relating to (A) the Employment, or
termination of Employment, of Executive, or (B) the Agreement, or the validity,
interpretation, performance, breach or termination of the Agreement.

(13)      “Employment” means employment by the Company or any Affiliate.

(14)      “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(15)      “Good Reason” means the occurrence of any of the following actions if
taken without Executive’s prior written consent: (A) any material breach by the
Company to comply with its obligations under the terms of the Agreement; (B) any
material diminution in the Executive’s responsibilities, authority or duties,
(C) a 10% or greater reduction of the sum of Executive’s Base Salary and Target
Annual Bonus; or (D) any change greater than 50 miles in the permanent location
at which Executive performs services for the Company. The Executive shall give
written notice to the Board specifying such actions within 90 days of the
initial existence of such action and providing a period of 30 days in which the
Company shall be allowed to cure such circumstances. Provided that the condition
purporting to give rise to the Good Reason event is not cured within the 30-day
cure period, Executive must exercise his right to terminate this Agreement for
Good Reason within 120 days after the initial existence of the Good Reason
event.

(16)      “Termination Date” means the date on which Executive’s Employment
terminates for whatever reason.

7.           Notice of Termination. Any termination of Executive’s Employment by
the Company or the Executive other than for death shall be communicated by
Notice of Termination to the other Party hereto. For purposes of this Agreement,
the term “Notice of Termination” means (a) a written notice which indicates the
specific termination provision of this Agreement relied upon, (b) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s Employment under the provision so indicated, and
(c) specifies a Termination Date which, if submitted by Executive, shall be at
least thirty (30) days following the date of such Notice of Termination unless
such termination is for Good Reason within a Corporate Change Period (in which
case the requirements for a termination due to Good Reason shall apply);
provided, however, that in the event that Executive delivers a Notice of
Termination to the Company, the Company may, in its sole discretion, change the
Termination Date to any date that occurs following the date of receipt of such
Notice of Termination and is prior to the date specified in such Notice of
Termination. A Notice of Termination submitted by the Company may provide for a
Termination Date on the date Executive receives the Notice of Termination, or
any date thereafter elected by the Company in its sole discretion. The failure
by the Company or Executive to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Cause or Good Reason shall not
waive or otherwise prejudice any right of such Party hereunder or preclude such
Party from asserting such fact or circumstance in enforcing such Party’s rights
hereunder.

 

  

 

9  

 



--------------------------------------------------------------------------------

8.           No Mitigation. Except as provided in Section 6(f) regarding excess
parachute payments, Executive shall not be required to mitigate the amount of
any payment or other benefits provided under this Agreement by seeking other
employment or in any other manner.

9.           Restrictive Covenants. As an inducement to the Company to enter
into this Agreement, Executive represents to, and covenants with or in favor of,
the Company that Executive will comply with all of the restrictive covenants in
Sections 10 through 16, as a condition to the Company’s obligation to provide
any benefits to Executive under this Agreement.

10.        Trade Secrets.

(a)        Access to Trade Secrets. As of the Effective Date and on an ongoing
basis, the Company agrees to give Executive access to Trade Secrets which the
Executive did not have access to, or knowledge of, before Executive’s
commencement of Employment.

(b)        Agreement Not to Use or Disclose Trade Secrets. In exchange for the
Company’s promises to provide Executive with access to Trade Secrets, and the
other consideration and benefits provided to Executive under this Agreement,
Executive agrees that, during the Employment Period and any time thereafter, not
to disclose to anyone, including, without limitation, any person, firm,
corporation or other entity, or publish or use for any purpose, any Trade
Secrets, except (1) as required in the ordinary course of the business of the
Company or an Affiliate or (2) as authorized by the Company or Affiliate, as
applicable. Executive acknowledges that Trade Secrets (A) have been and will be
developed or acquired by the Company (or an Affiliate) through the expenditure
of substantial time, effort and money and (B) provide the Company (or an
Affiliate) with an advantage over competitors who do not know or use Trade
Secrets.

Executive shall hold in a fiduciary capacity for the benefit of the Company (or
its Affiliate, as applicable) any Trade Secret relating to the Company or any of
its Affiliates, and their respective businesses, which (a) has been obtained by
Executive during his Employment and (b) is not public knowledge other than via
an unauthorized disclosure made by Executive in violation of this Agreement.
Executive acknowledges and agrees that all Trade Secrets are, and will continue
to be, the exclusive property of the Company or Affiliate, as applicable.

Executive shall not at any time disclose to any person or entity, or publish, or
use for any unauthorized purpose, any Trade Secret, except as the Company
directs or under compulsion of law. Executive agrees to give notice to the
Company of any attempt to compel disclosure of any Trade Secret within five
(5) business days after Executive is informed that such disclosure is being, or
will be, compelled. Any such notice shall contain a copy of the subpoena, order
or other process used to compel disclosure.

The agreements and covenants in this Section 10(b) apply to all Trade Secrets,
whether now known or later to become known to Executive. In addition, these
provisions shall be in addition to, and not limit or restrict in any way, any
other confidentiality agreement or covenant between the Executive and the
Company or any of its Affiliates.

(c)        Agreement to Refrain from Defamatory Statements. Executive shall
refrain, both during the Employment Period and thereafter, from publishing any
oral or written statements

 

  

 

10  

 



--------------------------------------------------------------------------------

about any directors, partners, officers, employees, agents, investors or
representatives of the Company or any Affiliate that are (1) slanderous,
libelous, or defamatory; (2) disclose private or confidential information about
the business affairs, directors, partners, officers, employees, agents,
investors or representatives of the Company or any Affiliate; (3) constitute an
intrusion into the seclusion or private lives of any such person; (4) give rise
to unreasonable publicity about the private life of any such person; (5) place
any such person in a false light before the public; or (6) constitute a
misappropriation of the name or likeness of any such person.

(d)        Definitions. The following terms, when used in this Agreement, are
defined below:

(1)        “Restricted Territory” means any county, or equivalent political or
governmental subdivision, of any state, district, or territory of the
continental United States in which the Company or any of its Affiliates conducts
its business; and any area adjacent to such counties, or equivalent political or
governmental subdivision, to the extent such adjacent areas are within a 50-mile
radius of any funeral home, cemetery or other death care business owned or
operated by the Company or any of its Affiliates as of the Termination Date.

(2)        “Trade Secrets” means any and all information and materials (in any
form or medium) that are proprietary to the Company or an Affiliate, or are
treated as confidential by the Company or an Affiliate as part of, or relating
to, any portion of its or their businesses (whether or not owned or developed by
the Company or an Affiliate) and that are not generally known by other persons
or entities in the same type of business.

For purposes of the Agreement, Trade Secrets include, without limitation, the
following: all of the Company’s or Affiliate’s research, technical and business
information, whether patentable or not, which is of a confidential, trade secret
or proprietary character, and which is either developed by the Executive alone,
or with others or by others; all non-public information that the Company or an
Affiliate has marked as confidential or has otherwise described to Executive
(either in writing or orally) as confidential; all non-public information
concerning the Company’s or Affiliate’s products, services, prospective products
or services, research, prospects, leases, designs, prices, costs, marketing
plans, marketing techniques, studies, customers, investors, suppliers and
contracts; all business records and plans; all personnel files; all financial
information of or concerning the Company or an Affiliate; all information
relating to the Company’s operating system software, application software,
software and system methodology, hardware platforms, technical information,
inventions, computer programs and listings, source codes, object codes,
copyrights and other intellectual property; all technical specifications; any
proprietary information belonging to the Company or an Affiliate; all computer
hardware or software manuals of the Company or an Affiliate; all Company or
Affiliate training or instruction manuals; all Company or Affiliate electronic
data; and all computer system passwords and user codes.

11.        Duty to Return Company Documents and Property. Upon the Termination
Date, Executive shall immediately return and deliver to the Company any and all
papers, books, records, documents, memoranda and manuals, e-mail, electronic or
magnetic recordings or data,

 

  

 

11  

 



--------------------------------------------------------------------------------

including all copies thereof, belonging to the Company or relating to its
business, in Executive’s possession, whether prepared by Executive or others. If
at any time after the Termination Date, Executive determines that Executive has
any Trade Secrets in Executive’s possession or control, Executive shall
immediately return them to the Company, including all copies thereof.

12.        Best Efforts and Disclosure. Executive agrees that, while employed
with the Company under this Agreement, Executive’s services shall be devoted on
a full time basis to the Company’s business, and Executive shall use best
efforts to promote its success. Further, Executive shall promptly disclose to
the Company all ideas, inventions, computer programs, and discoveries, whether
or not patentable or copyrightable, which Executive may conceive or make, alone
or with others, during Executive’s period of Employment, whether or not during
working hours, and which directly or indirectly:

 

  (a)

relate to a matter within the scope, field, duties or responsibility of
Executive’s Employment or within the scope or field of the Company’s or an
Affiliate’s business; or

 

  (b)

are based on any knowledge of the actual or anticipated business or interests of
the Company; or

 

  (c)

are aided by the use of time, materials, facilities or information of the
Company or an Affiliate.

Executive assigns to the Company, without further compensation, any and all
rights, titles and interest in all such ideas, inventions, computer programs and
discoveries in all countries of the world.

13.       Inventions and Other Works. Any and all writings, computer software,
inventions, improvements, processes, procedures and/or techniques which
Executive may make, conceive, discover, or develop, either solely or jointly
with any other person or persons, at any time during Executive’s period of
Employment, whether at the request or upon the suggestion of the Company or
otherwise, which relate to or are useful in connection with any business now or
hereafter carried on or contemplated by the Company, including developments or
expansions of its present fields of operations, shall be the sole and exclusive
property of the Company. Executive agrees to take any and all actions necessary
or appropriate so that the Company can prepare and present applications for
copyright or letters patent therefor, and secure such copyright or letters
patent wherever possible, as well as reissue renewals, and extensions thereof,
and obtain the record title to such copyright or patents. Executive shall not be
entitled to any additional or special compensation or reimbursement regarding
any such writings, computer software, inventions, improvements, processes,
procedures and techniques. Executive acknowledges that the Company from time to
time may have agreements with other persons or entities which impose obligations
or restrictions on the Company regarding inventions made during the course of
work thereunder or regarding the confidential nature of such work. Executive
agrees to be bound by all such obligations and restrictions, and to take all
action necessary to discharge the obligations of the Company.

 

  

 

12  

 



--------------------------------------------------------------------------------

14.        Non-Solicitation Restriction. Executive hereby agrees that in order
to protect Trade Secrets, it is necessary to enter into the following
restrictive covenant, which is ancillary to the enforceable promises between the
Company and Executive in Sections 9 through 13 and other provisions of this
Agreement. During the Executive’s Employment and for a period of two (2) years
following the Termination Date (regardless of the reason for termination),
Executive hereby covenants and agrees that he will not, directly or indirectly,
without obtaining the express written consent of the Board, either individually
or as a principal, partner, agent, consultant, contractor, employee, or as a
director or officer of any entity, or in any other manner or capacity
whatsoever, except on behalf of the Company, solicit business, attempt to
solicit business, or conduct business, in products or services competitive with
any products or services offered or performed by the Company or its Affiliates
as of the Termination Date within the Restricted Territory.

15.        Non-Competition Restriction. Executive hereby agrees that in order to
protect Trade Secrets, it is necessary to enter into the following restrictive
covenant, which is ancillary to the enforceable promises between the Company and
Executive in Sections 9 through 14 and other provisions of this Agreement.
Executive hereby covenants and agrees that during Executive’s period of
Employment, and for a period of two (2) years following the Termination Date
(regardless of the reason for termination), Executive will not, without
obtaining the express written consent of the Company, engage in any capacity,
directly or indirectly (whether as proprietor, stockholder, director, partner,
employee, agent, independent contractor, consultant, trustee, or in any other
capacity), with respect to any entity which is or may be in the funeral,
mortuary, crematory, cemetery or burial insurance business or in any business
related thereto (a) as part of any of the companies or entities listed on
Schedule I hereto, or (b) within the Restricted Territory (in each case, a
“Competing Enterprise”); provided, however, Executive shall not be deemed to be
participating or engaging in a Competing Enterprise solely by virtue of the
ownership of not more than one percent (1%) of any class of stock or other
securities which are publicly traded on a national securities exchange or in a
recognized over-the-counter market.

16.        No Recruitment Restriction. Executive agrees that during Executive’s
period of employment with the Company or its Affiliates, and for a period of two
(2) years following the Termination Date (regardless of the reason for
termination), without obtaining the express written consent of the Company,
Executive shall not, either directly or indirectly, or by acting in concert with
another person or entity, (a) hire any employee or independent contractor
performing services for the Company or any Affiliate, or any such individual who
performed services for the Company or any Affiliate at any time during the
one-year period ending on the Termination Date, or (b) solicit or influence or
seek to solicit or influence, any employee or independent contractor performing
services for the Company or any Affiliate, or any such individual who performed
services for the Company or any Affiliate at any time during the one-year period
ending on the Termination Date, to terminate, reduce or otherwise adversely
affect such individual’s employment or other relationship with the Company or
any Affiliate.

17.        Tolling. If Executive violates any of the restrictions contained in
Sections 9 through 16, then notwithstanding any provision hereof to the
contrary, the restrictive period will be suspended and will not run in favor of
Executive from the time of the commencement of any such violation, unless and
until such time when the Executive cures the violation to the reasonable
satisfaction of the Company.

 

  

 

13  

 



--------------------------------------------------------------------------------

18.        Reformation. If a court or arbitrator rules that any time period or
the geographic area specified in any restrictive covenant in Sections 9 through
16 is unenforceable, then the time period will be reduced by the number of
months, or the geographic area will be reduced by the elimination of such
unenforceable portion, or both, so that the restrictions may be enforced in the
geographic area and for the time to the full extent permitted by law.

19.        No Previous Restrictive Agreements. Executive represents that, except
as disclosed in writing to the Company as of the Effective Date, Executive is
not bound by the terms of any agreement with any previous employer or other
third party to (a) refrain from using or disclosing any confidential or
proprietary information in the course of Executive’s Employment or (b) refrain
from competing, directly or indirectly, with the business of such previous
employer or any other person or entity. Executive further represents that
Executive’s performance under this Agreement and work duties for the Company do
not, and will not, breach any agreement to keep in confidence any proprietary
information, knowledge or data acquired by Executive in confidence or in trust
prior to Executive’s Employment, and Executive will not disclose to the Company
or induce the Company to use any confidential or proprietary information or
material belonging to any previous employer or others.

20.        Conflicts of Interest. In keeping with Executive’s fiduciary duties
to the Company, Executive hereby agrees that Executive shall not become involved
in a conflict of interest, or upon discovery thereof, allow such a conflict to
continue at any time during Executive’s period of Employment. In this respect,
Executive agrees to fully comply with the conflict of interest agreement entered
into by Executive as an employee, officer or director of the Company or an
Affiliate. In the instance of a violation of the conflict of interest agreement
to which Executive is a party, it may be necessary for the Company to terminate
Executive’s Employment for Cause.

21.        Remedies. Executive acknowledges that the restrictions contained in
Sections 9 through 20 of this Agreement, in view of the nature of the Company’s
business, are reasonable and necessary to protect the Company’s legitimate
business interests, and that any violation of this Agreement would result in
irreparable injury to the Company. In the event of a breach or a threatened
breach by Executive of any provision of Sections 9 through 20 of this Agreement,
the Company shall be entitled to a temporary restraining order and injunctive
relief restraining Executive from the commission of any breach, and to recover
the Company’s attorneys’ fees, costs and expenses related to the breach or
threatened breach. Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach, including, without limitation, the recovery of
money damages, attorneys’ fees, and costs. These covenants and agreements shall
each be construed as independent of any other provisions in this Agreement, and
the existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants and agreements.

22.        No Interference. Notwithstanding any other provision of this
Agreement, (a) Executive may disclose confidential information when required to
do so by a court of competent jurisdiction, by any governmental agency having
authority over Executive or the business of the Company or by any administrative
body or legislative body (including a committee thereof) with jurisdiction to
order Executive to divulge, disclose or make accessible such information, in
each

 

  

 

14  

 



--------------------------------------------------------------------------------

case, subject to Executive’s obligations to notify the Company under
Section 10(b); and (b) nothing in this Agreement is intended to interfere with
Executive’s right to (1) report possible violations of state or federal law or
regulation to any governmental or law enforcement agency or entity; (2) make
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation (including the right to receive an award for
information provided to any such government agencies); (3) file a claim or
charge any governmental agency or entity; or (4) testify, assist, or participate
in an investigation, hearing, or proceeding conducted by any governmental or law
enforcement agency or entity, or any court. For purposes of clarity, in making
or initiating any such reports or disclosures or engaging in any of the conduct
outlined in subsection (b) above, Executive may disclose confidential
information to the extent necessary to such governmental or law enforcement
agency or entity or such court, need not seek prior authorization from the
Company, and is not required to notify the Company of any such reports,
disclosures or conduct.

23.        Defend Trade Secrets Act. Executive is hereby notified in accordance
with the Defend Trade Secrets Act of 2016 that Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. If Executive files a
lawsuit for retaliation against the Company for reporting a suspected violation
of law, Executive may disclose the Company’s trade secrets to Executive’s
attorney and use the trade secret information in the court proceeding if
Executive files any document containing the trade secret under seal, and does
not disclose the trade secret, except pursuant to court order.

24.        Withholdings; Right of Offset. The Company may withhold and deduct
from any benefits and payments made or to be made pursuant to this Agreement
(a) all federal, state, local and other taxes as may be required pursuant to any
law or governmental regulation or ruling, (b) all other normal employee
deductions made with respect to Company’s employees generally, and (c) any
advances made to Executive and owed to Company.

25.        Severability. It is the desire of the Parties hereto that this
Agreement be enforced to the maximum extent permitted by law, and should any
provision contained herein be held unenforceable by a court of competent
jurisdiction, the Parties hereby agree and consent that such provision shall be
reformed to create a valid and enforceable provision to the maximum extent
permitted by law; provided, however, if such provision cannot be reformed, it
shall be deemed ineffective and deleted herefrom without affecting any other
provision of this Agreement. This Agreement should be construed by limiting and
reducing it only to the minimum extent necessary to be enforceable under then
applicable law.

26.        Title and Headings; Construction. In the interpretation of the
Agreement, except where the context clearly otherwise requires:

(a)        “including” or “include” does not denote or imply any limitation;

(b)        “or” has the inclusive meaning “and/or”;

 

  

 

15  

 



--------------------------------------------------------------------------------

(c)        the singular includes the plural, and vice versa, and each gender
includes each of the others;

(d)        captions or headings are only for reference and are not to be
considered in interpreting the Agreement;

(e)        “Section” refers to a Section of the Agreement, unless otherwise
stated in the Agreement;

(f)        the words “herein”, “hereof”, “hereunder” and other compounds of the
word “here” shall refer to the entire Agreement and not to any particular
provision; and

(g)        a reference to any statute, rule, or regulation includes any
amendment thereto or any statute, rule, or regulation enacted or promulgated in
replacement thereof or as the successor thereto.

27.        Governing Law; Jurisdiction. All matters or issues relating to the
interpretation, construction, validity, and enforcement of this Agreement shall
be governed by the laws of the State of Texas, without giving effect to any
choice-of-law principle that would cause the application of the laws of any
jurisdiction other than Texas. Jurisdiction and venue of any action or
proceeding relating to this Agreement or any Dispute must be brought, if at all,
in a state district court in Harris County, Texas or federal district court in
the Southern District of Texas, Houston Division. Each party submits to the
jurisdiction of such courts and agrees not to raise any objection to such
jurisdiction.

28.        Binding Effect; Third Party Beneficiaries. Subject to Section 33,
this Agreement shall be binding upon and inure to the benefit of the Parties
hereto, and to their respective heirs, executors, beneficiaries, personal
representatives, successors and permitted assigns hereunder; otherwise this
Agreement shall not be for the benefit of any third parties.

29.        Entire Agreement; Amendment and Termination. This Agreement replaces
and merges all previous agreements, amendments and discussions relating to the
same or similar subject matters between Executive and Company (or any of its
Affiliates) and constitutes the entire agreement between the Executive and the
Company (and any of its Affiliates) with respect to the subject matter of this
Agreement. Any existing employment agreement between the Executive and the
Company (or any of its Affiliates) is hereby terminated, effective immediately.
This Agreement may be amended, waived or terminated only by a written instrument
that is identified as an amendment, waiver or termination hereto, and is
executed on behalf of both Parties. Executive hereby acknowledges and represents
that in executing this Agreement, he did not rely on, has not relied on, and
specifically disavows any reliance on any communications, promises, statements,
inducements, or representation(s), oral or written, by the Company, except as
expressly contained in this Agreement. The Parties represent that they relied on
their own judgment, and on the advice of legal counsel for such Party, if
applicable, in entering into this Agreement.

 

  

 

16  

 



--------------------------------------------------------------------------------

30.        Section 409A.

(a)        General. Any provisions of the Agreement that are subject to
Section 409A of the Code and the regulations and other authoritative guidance
issued thereunder (“Section 409A”), are intended to comply with all applicable
requirements of Section 409A, or an exemption from the application of
Section 409A, and shall be interpreted and administered accordingly.
Notwithstanding any provision of this Agreement to the contrary, a termination
of Employment shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for the payment of any amount or benefit that
constitutes “non-qualified deferred compensation” (within the meaning of
Section 409A) upon or following a termination of the Executive’s Employment
unless such termination is also a “separation from service” (as defined under
Section 409A) (a “Separation from Service”) and, for purposes of any such
provision, references herein to a “termination,” “termination of employment” or
like terms shall mean a Separation from Service, if applicable. Each payment
under this Agreement shall be treated as a separate payment for purposes of
Section 409A. In no event may the Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement.

(b)        Specified Employee. Notwithstanding any provision of this Agreement
to the contrary, if any payment or other benefit provided hereunder would be
subject to additional taxes and interest under Section 409A because the timing
of such payment is not delayed as required by Section 409A for a “specified
employee” (as defined under Section 409A), then if the Executive is on the date
of Executive’s Separation from Service a specified employee, any such payment or
benefit that Executive would otherwise be entitled to receive during the first
six months following the Separation from Service shall be accumulated and paid
in a lump sum within ten (10) days after the date that is six months following
the date of the Separation from Service, or such earlier date upon which such
amount can be paid under Section 409A without being subject to such additional
taxes and interest such as, for example, upon the Executive’s death. Any
remaining payments due to Executive under this Agreement shall be paid as
otherwise provided in this Agreement.

(c)        Reimbursements and In-Kind Benefits. Notwithstanding any provision of
this Agreement to the contrary, any reimbursements or in-kind benefits provided
under this Agreement that constitute “deferred compensation” within the meaning
of Section 409A shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, other than medical expenses referred to in Section 105(b)
of the Code, and Executive’s right to reimbursement under this Agreement will
not be subject to liquidation or exchange for other benefits.

(d)        No Section 409A Representations. Notwithstanding the foregoing, the
Company makes no representations, warranties, or guarantees regarding the tax
consequences of this Agreement, or any payments made hereunder, under
Section 409A or otherwise, and has advised the Executive to consult with
Executive’s own tax advisor.

31.        Survival of Certain Provisions. Provisions of this Agreement which by
their terms must survive the termination of this Agreement shall survive any
such termination of this Agreement or termination of Executive’s Employment, as
applicable, including, without limitation,

 

  

 

17  

 



--------------------------------------------------------------------------------

Executive’s obligations under Sections 9 through 16 and the Company’s
obligations under Section 6.

32.        Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of any party hereto to take any action by reason of
any breach will not deprive such party of the right to take action at any time
while such breach continues.

33.        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Company and its Affiliates (and its and their
successors), as well as upon any person or entity acquiring, whether by merger,
consolidation, purchase of assets, dissolution or otherwise, all or
substantially all of the capital stock, business and/or assets of the Company
(or its successor) regardless of whether the Company is the surviving or
resulting entity. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, dissolution or otherwise) to all
or substantially all of the capital stock, business or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had occurred; provided, however, no such assumption shall relieve the
Company or any of its Affiliates (or any successor thereof) of any of its duties
or obligations hereunder unless otherwise agreed, in writing, by Executive.

This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representative, executors, administrators, successors, and
heirs. In the event of the death of Executive while any amount is payable
hereunder, all such amounts shall be paid to the Designated Beneficiary.

34.        Notice. Each notice or other communication required or permitted
under this Agreement shall be in writing and transmitted, delivered, or sent by
personal delivery, prepaid courier or messenger service (whether overnight or
same-day), or prepaid certified United States mail (with return receipt
requested), addressed (in any case) to the other party at the address for that
party set forth below that party’s signature on this Agreement, or at such other
address as the recipient has designated by Notice to the other party, by
electronic mail, delivery and read receipt required, or by facsimile,
confirmation of delivery required.

Each notice or communication so transmitted, delivered, or sent (a) in person,
by courier or messenger service, or by certified United States mail shall be
deemed given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal),
or (b) by telecopy or facsimile shall be deemed given received) and effective on
the date of actual receipt (with the confirmation of transmission being deemed
conclusive evidence of receipt, except where the intended recipient has promptly
notified the other party that the transmission is illegible). Nevertheless, if
the date of delivery or transmission is not a business day, or if the delivery
or transmission is after 5:00 p.m. (local time) on a business day, the notice or
other communication shall be deemed given, received, and effective on the next
business day.

 

  

 

18  

 



--------------------------------------------------------------------------------

35.        Deemed Resignations. Unless otherwise agreed to in writing by the
Company and Executive prior to the termination of Executive’s Employment, any
termination of Executive’s Employment shall constitute: (a) an automatic
resignation of Executive as an officer of the Company and each Affiliate and
subsidiary of the Company, as applicable, and (b) an automatic resignation of
Executive from the Board (if applicable), from the board of directors of any
Affiliate and subsidiary of the Company (if applicable), and from the board of
directors or any similar governing body of any corporation, limited liability
entity or other entity (i) in which the Company or any Affiliate or subsidiary
holds an equity interest and (ii) with respect to which board or similar
governing body the Executive serves as the Company’s or such Affiliate’s or
subsidiary’s designee or other representative (if applicable).

36.        Executive Acknowledgment. Executive acknowledges (a) being
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, (b) having read this Agreement and understanding its
terms and conditions, (c) having been given an ample opportunity to discuss this
Agreement with his personal legal counsel prior to execution, and (d) that no
strict rules of construction shall apply for or against the drafter or any other
party. Executive hereby represents that he is free to enter into this Agreement
including, without limitation, that he is not subject to any covenant not to
compete, confidentiality agreement or other restrictive agreement or covenant,
with former employer or otherwise, that could conflict with this Agreement or
his duties hereunder.

37.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist of a copy hereof containing multiple signature
pages, each signed by one party hereto, but together signed by both Parties.

IN WITNESS WHEREOF, Executive has executed this Agreement, the Company has
caused this Agreement to be executed in its name and on its behalf by its duly
authorized officer, to be effective as of the Effective Date.

 

EXECUTIVE:   /s/ William W. Goetz William W. Goetz Address for Notices:
                                                                         
COMPANY: CARRIAGE SERVICES, INC. By:             /s/ Melvin C. Payne

 

  

 

19  

 



--------------------------------------------------------------------------------

Name:  

Melvin C. Payne

Title:

 

Chairman of the Board &

 

Chief Executive Officer

Address for Notices:

Carriage Services, Inc.

3040 Post Oak Blvd, Suite 300

Houston, Texas 77056

Attn: General Counsel

[End of Signatures.]

 

  

 

20  

 



--------------------------------------------------------------------------------

Schedule I

 

1.

The following entities, together with all Affiliated Parties thereof:

Service Corporation International

StoneMor Partners LP

NorthStar Memorial Group, LLC

Park Lawn Corporation

Legacy Funeral Group, LLC

Foundation Partners Group, LLC

For purposes of this Schedule I, an “Affiliated Party” of an entity is an entity
that directly or indirectly controls, is under the control of or is under common
control with such entity.

 

2.

Any new entity which may hereafter be established which acquires any combination
of ten or more funeral homes and/or cemeteries from any of the entities
described in Section 1 of this Schedule I.

 

3.

Any funeral home, cemetery or other death care enterprise which is managed by
any entity described in Section 1 or 2 of this Schedule I.

 

  

 

21  

 